Title: To George Washington from Soldiers of the Maryland Division, 9 April 1779
From: Soldiers of the Maryland Division
To: Washington, George



        Your Excelency Captain General George Washington Commander and Chief of the United States of America
Middle Brook April the 9th 1779

Your Petitioners Belonging to the Maryland Division a⟨nd⟩ Quartered at Middlbrook in the Jerseys Humbly Sheweth That your Petitioners as always Behaved themselves as Soldiers Becoming, which we hope so to Remain Until the Expiration of this Present Dispute, and please Your Excelency, there is one Article that We Petition to Your Excelency For, we being Convinced that we have no Person in this World to Fly for Assistance But You, and please Your Excelency the Artical that I was Relaiting to you was, when we Laid At Winter Quarters at Wilmingtown in the Year 1778 we was Industrous In our Duty and in particular of Indeavouring to Surprise the Enemys Vessels, and to take them as prises, and please Your Excelency, the Lord Above, was so Good as to Impower us, as to take a prise Brigg which Was of Great Value, and which the Officers of the Line Immidiately Informed us that prise money whould Amount to About Fifteen pounds And it was Read Twice Upon parade in General Orders, which we Maid no Manner of Doubt But what we Should have Got it By it Being in General Orders, and please Your Excelency these are to Inform You that Instead of Getting the Fifteen pounds whe have Received no more than three pounds, whe Look upon it to be Very Ill Useage, after that Such Brave Soldiers as we are and I Believe please Your Excelency You Know By self Experanced, and Knowing that the Maryland Division Contains of Such men That will Stand in the Defence of America, and Likewise I think it to be high Time if such a thing is that the prise money is to Amount to the Quantity as above Mensioned Aught to be Delivered To Us, Equal the Same as the Officers of the Line had the priviledge To purchase what Articles Their Fancy Led them too to purchase To the Amount of Four Months pay According to their Commissions, however please Your Excelency, these are to Inform You that at the taking of this Valuable prise, it was the ⟨mutilated⟩ of many a Brave Soldier to Suffer Excesively By being ⟨mutilated⟩ and many one to Loose there fingers and some other parts where wou⟨nds⟩ Took an Effect; and on that Account, I think we are fully In⟨titled⟩ To the Remainers part of the Aforesaid prise money, which ⟨mutilated⟩ Your Excelency; that if in Case that Such a thing is possible Eve⟨mutilated⟩ Recover any more of this money, we Should be very Glad if your Excelency whould be so Good as to Publish it in General Orders Which whould be of Great Satisfection to the Spirits, Because We keep Continually thinking that we are to Gett more of the prise money, and if in Case it is so that we are to Gett no more of this money, we Should be Glad that all those fare thaugths of ours was put Bye, and please Your Excelency there is another Article that I Have to Relate to You, hoping that you will take it into Consideration and avoid all such Behaviour as they Do at This present time, it is please Your Exclency their is Great parshiality Between the Private Soldiers and the Usege that is Given To the Old Country people is Quite Reverse to what it has Been in the Beginning of this present Dispute, and please your Excelency, The Reason that we Trouble you with this Troublesome Petition, we Knowing You to be a Soldiers’ Friend, and plainly Knowing it By sundry Examples of your Compassions, and therefore We Humbly Beseech you and persume on your Good Nature and Living in Hopes for the Lord Almighty above to protect you in all Your Undertakings, and so we Remain Your Humble Obedient and Effectunate Soldiers Belonging to the Maryland Division.
